PER CURIAM.
No affidavits or other papers were submitted in the court below by plaintiff upon this motion. In the absence of proof authorizing the court, in the exercise of a sound discretion, to deny defendants’ motion, the defendants, according to uniform practice, were entitled, upon the verified allegations contained in *403their moving papers, to the stay asked for. Barton v. Speis, 73 N. Y. 133; Richardson v. White, 27 How. Prac. 153.
The order should be reversed, with $10 costs and disbursements, and the motion granted.

[ 1. See Costs, vol. 13, Cent. Dig. §§ 1045-1049.